Exhibit 99.8 FOR IMMEDIATE RELEASE COMPANY CONTACT: THURSDAY, SEPTEMBER 6, 2007 Ryan Bowie Vice President and Treasurer (312) 658-5766 STRATEGIC HOTELS & RESORTS CLOSES ON JOINT VENTURE ON THE INTERCONTINENTAL CHICAGO AND THE HYATT REGENCY LA JOLLA Chicago, IL – September 6, 2007 –Strategic Hotels & Resorts, Inc. (NYSE: BEE), announced today that the company has closed on the previously announced joint venture agreement on the InterContinental Chicago and the Hyatt Regency La Jolla, effective August 31, 2007.Under the terms of the agreement, GIC Real Estate Pte Ltd, the real estate investment company of the Government of Singapore Investment Corporation Pte Ltd., acquired a 49 percent interest in the company’s InterContinental Chicago and Hyatt Regency La Jolla hotels.Strategic Hotels & Resorts holds the remaining 51 percent interest and entered into long term asset management and other services agreements with the venture.The transaction had a gross aggregate value of $450 million. About the Company Strategic Hotels & Resorts, Inc. is a real estate investment trust (REIT) which owns and provides value-enhancing asset management of high-end hotels and resorts in North America, Mexico and Europe.The company currently has ownership interests in 21 properties with an aggregate of 10,164 rooms.For a list of current properties and for further information, please visit the company’s website at www.strategichotels.com. This press release contains forward-looking statements about Strategic Hotels
